Title: Orders to Colonel Henry Emanuel Lutterloh, 20 December 1777
From: Washington, George
To: Lutterloh, Henry Emanuel



[Valley Forge] 20th Decemr 1777.

Whereas the Enemy in their late excursions have carried off most of the Horses belonging to such of the inhabitants of the Counties of Philada and Chester as have been within their reach, whereby they have been enabled to increase their number of their light Dragoons. Therefore in order to prevent their making the like advantages in future and at the same time to enable us to remount our Dragoons upon such Horses as would otherwise in all probability fall into the hands of the Enemy You are hereby authorized by your self or any of your deputies or such other persons as are properly appointed by you to remove all Horses of proper age and size for draft or saddle that may be found between our advanced posts and those of the Enemy. Excepting only such a number as may be absolutely necessary for the purpose of drawing Fuel for the Family during the Winter.

For The Horses so taken Receipts are to be given specifying their Ages, size, Colour and Marks and are to be brought to the Head Quarters of the Army where the Owners are to attend and a proper value is to be affixed to each by persons indifferently chosen by yourself and them.
You are to employ no persons in the execution of this Business, but those in whom you can place confidence and who will conduct themselves in such a manner as will not tend to give offence to the good people of the Country, but rather convince them of the equity and propriety of the measure which is calculated to secure and pay for that property which they have lately found our Enemies deprive them of without any kind of compensation.
